Citation Nr: 0507422	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Lincoln, Nebraska, which, inter 
alia, denied service connection for a headaches disorder.

In a December 2003 decision, the Board upheld the RO's denial 
of service connection for disabilities involving a headache 
disorder, a thoracic spine disorder, a gastrointestinal 
disorder, and post-traumatic stress disorder.  The veteran 
appealed only the Board's denial of service connection for a 
headache disorder to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a September 2004 order, the Court vacated 
the Board's decision to deny service connection for a 
headache disorder and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Partial Remand (Joint Motion).  The case is once again before 
the Board for review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that his headaches disorder is related to 
service or to his service-connected cervical strain.  
Unfortunately, the Board finds that additional development is 
needed before it can adjudicate this claim. 

The Board remanded the case back to the RO in February 2001 
for additional development.  As indicated in the Joint 
Motion, however, not all of the requested development was 
accomplished.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998).  Specifically, the Board instructed the RO to afford 
the veteran a VA examination to determine the nature and 
etiology of his headache disorder.  The Board requested that 
the veteran's claims file be made available to the examiner 
for review.  The Board also directed that the examiner's 
opinion "be based on a clinical examination of the veteran 
and a review of the relevant service medical records and 
other pertinent medical evidence contained in the claims 
file."

At a June 2002 VA examination, the examiner concluded that 
"it would appear that [the veteran's] current migraine 
headaches had their inception during his active-duty days."  
This opinion is flawed, however, as it was based on the 
veteran's own statements without referring to evidence in the 
claims file.  

Since it appears that the examiner relied solely on the 
veteran's statements in relating his headache disorder to 
service, the Board must remand this case for another opinion 
to comply with its previous remand instructions in November 
2000.  See Stegall, 11 Vet. App. 268 (holding "that a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders.").  In addition, the examiner should also 
provide an opinion as to whether the veteran's headache 
disorder was either caused or aggravated by his service-
connected cervical strain. 

The record also suggests that additional private medical 
records may exist which have not been associated with the 
claims file.  In correspondence dated November 2004, the 
veteran's representative indicated that the veteran had been 
seeing a chiropractor for back pain and headaches since 
August 2003.  In subsequent correspondence dated in November 
2004, the veteran submitted a VA Form 21-4142 (Authorization 
and Consent To Release Information To the Department of 
Veterans Affairs (VA)) indicating that the veteran had 
received treatment from the Muenster Chiropractic Clinic from 
August 2003 to the present.  Since none of these treatment 
records are contained in the claims file, the RO should 
attempt to obtain them.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2004); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (the duty to assist includes 
securing private and VA medical records to which a reference 
has been made.)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should, with the signed VA 
Form 21-4142 of record, obtain treatment 
records of the veteran for headaches from 
the Muenster Chiropractic Clinic dated 
from August 2003 to the present.  If 
these records are not available, or the 
search for the records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his headache disorder.  All 
necessary studies and/or tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran's headache 
disorder is the result of or originated 
in service.  

The examiner should also state whether it 
is at least as likely as not that the 
veteran's headache disorder is causally 
or etiologically related to his service-
connected cervical strain, or has been 
aggravated by his cervical strain.  If 
aggravation is found, the examiner is 
requested to attempt to quantify the 
degree of additional impairment resulting 
from the aggravation.  

Each opinion should be based on a 
clinical examination of the veteran and a 
review of the relevant service medical 
records and other pertinent medical 
evidence contained in the claims file.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations, including 38 C.F.R. § 3.310 
(2004).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


